DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 


2. Applicant’s election of the invention of Group I (claims 36-49) in the reply filed on 10/08/2021 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claims 50-53 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions.

Claims 36-49 are presently under consideration.


3. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.



4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5. Claims 36-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patents No. 7390888, 8188238, 9255147, and 10253097.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the above patents, which are directed to the same antibody as presently 



6. Claims 36 and 40-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11180543.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the above patents, which are directed to methods utilizing the same antibody as presently claimed.  Specifically, the ‘543 patent recites an antibody which comprises a VH of SEQ ID NO: 7 and a VL of SEQ ID NO: 8 (e.g. claim 21).  The former is 100% identical to instant SEQ ID NO: 8, and the latter is 95.8% identical to instant SEQ ID NO: 6, differing in a single conservative amino acid substitution (S vs T at position 73) and an insertion of a single amino acid (T following position 52) (see SCORE).



7. Claims 36 and 40-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications USSN 13/880415, 14/395141, and 16/869344, published as 20130280167, 20150104460, and 20200397898, respectively.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the above applications, which are directed to the same antibody as presently claimed (the ‘344 application), and to methods utilizing the same antibody (the ‘415 and ‘141 applications).



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


8. Claims 36-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications USSN 16/233773, published as 20190256568.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘773 application, which are directed to methods utilizing the same antibody as presently claimed.

Although this is a provisional nonstatutory double patenting rejection, it cannot be withdrawn without a terminal disclaimer because USSN 16/233773 has been allowed.


9. Conclusion: no claim is allowed.


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644